In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana
            ______________________________

                  No. 06-12-00029-CV
            ______________________________


     TITUS REGIONAL MEDICAL CENTER, Appellant

                             V.

MARIA CERVANTES, INDIVIDUALLY AND AS NEXT FRIEND
        OF ALEK GONZALEZ, ET AL., Appellees




       On Appeal from the 276th Judicial District Court
                    Titus County, Texas
                   Trial Court No. 35,429




        Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Appellant, Titus Regional Medical Center, filed a notice of appeal November 4, 2011,

appealing “the Court’s order denying Defendant’s Plea to the Jurisdiction, signed on October 15,

2011 by the Honorable Joe M. Leonard, 76th/276th Judicial District Court, Titus County, Texas.”

       On November 28, 2011, we mailed a letter to appellants’ counsel requesting that they show

this Court how there is appellate jurisdiction over this appeal.       In that letter, we advised

appellants’ counsel that the clerk’s record contains an order signed by Judge Leonard on

October 15, 2011, which indicates that “It is hereby ordered that Defendant’s Objections to

Plaintiff’s C.P.R.C. Section 74.351 (a) timely [sic] expert reports of Paul D. Gatewood, M.D. and

Robert Atlas, M.D., and Motion to Dismiss and for Sanctions Pursuant to C.P.R.C. § 74.351 is

Denied.” We advised counsel this order does not purport to deny Titus Regional Medical

Center’s plea to the jurisdiction and thus does not appear to be an appealable interlocutory order.

We requested that counsel show the Court how we have jurisdiction over this appeal, including the

filing of a supplemental record, if necessary.

       On December 5, 2011, a supplemental clerk’s record was filed at the request of Titus

Regional Medical Center, in response to our defect letter of November 28, 2011. While the

supplemental record so filed contains a notice from Judge Leonard dated October 15, 2011, it does

not include an order denying appellant’s plea to the jurisdiction. Since December 5, 2011, this

Court has not received an order purporting to deny appellant’s plea to the jurisdiction.



                                                 2
       On February 22, 2012, appellees filed a motion to dismiss Titus Regional Medical Center’s

appeal for want of jurisdiction. Because this Court, after having advised appellant of a defect in

the jurisdiction, has not received a final judgment or appealable interlocutory order giving

appellant the right to bring this appeal, this Court grants appellees’ motion to dismiss. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (appellate court has jurisdiction to

review final judgments and certain interlocutory orders identified by statute).

       We dismiss this appeal for want of jurisdiction.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:        March 12, 2012
Date Decided:          March 13, 2012




                                                 3